Citation Nr: 0726055	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-38 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.  



WITNESSES AT HEARING ON APPEAL

Veteran and A. F.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2007, the veteran at a hearing before the 
undersigned.  A transcript of that hearing is in the file.  
At that hearing and on the record, the veteran withdrew from 
the appeal the claim of service connection for a low back 
disorder.  


FINDING OF FACT

The veteran has erectile dysfunction without penile 
deformity.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided substantial content-complying, pre- 
adjudication VCAA notice by letter, dated in May 2004, on the 
underlying claim of service connection.  Where, as here, 
service connection has been granted and initial disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's rating 
of the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service medical 
records and VA records and the veteran has been afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.   

Erectile Dysfunction

Erectile dysfunction is currently rated noncompensable by 
analogy to penile deformity under 38 C.F.R. § 4.115b, DC 
7522, but the veteran is receiving special monthly 
compensation for loss of use of a creative organ.  The only 
compensable rating under DC 7522 is a 20 percent rating for 
penile deformity with loss of erectile power.  

VA records show that the veteran suffers from erectile 
dysfunction, which is already compensated as loss of use of a 
creative organ.  There is no evidence of penile deformity. 
Without evidence of penile deformity, the criteria for 
compensable rating under DC 7522 are not met.   

In support of his claim, the veteran referred to the VA's 
M21-1 manual for the authority that a 20 percent rating could 
be assigned for erectile dysfunction under DC 7522.  

While the cited provision indicates that service connection 
may be established on the basis of erectile dysfunction alone 
and in the absence of penile deformity, nothing in the 
provision suggests that only erectile dysfunction is required 
for the minimum 20 percent rating under DC 7522.   

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
erectile dysfunction, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extra-
schedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service 
for consideration of an extraschedular rating.

As the present disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards, referral to the Director of the 
Compensation and Pension Service for an extraschedular 
rating, is not warranted.  38 C.F.R. § 4.17; 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial compensable rating for erectile dysfunction is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


